Citation Nr: 1745197	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  10-39 778	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Service connection for diabetes mellitus, type II ("diabetes").

2.  Service connection for coronary artery disease, to include as secondary to a service connected disease or disability.

3.  Service connection for hypertension, to include as secondary to a service connected disease or disability.

4.  Service connection for degenerative joint disease (DJD) of the cervical spine.

5.  Service connection for deformity of the right distal tibia and talus with degenerative osteoarthritis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a video hearing before a Veterans Law Judge in May 2017; a transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam or Vietnam's inland waterways during the herbicide presumptive period, herbicide exposure may not be presumed, and herbicide exposure cannot be shown on any other basis.

2.  Diabetes did not manifest in service, or within one year of separation, and is not otherwise attributable to service.

3.  Coronary artery disease did not manifest in service, or within one year of separation, and is not otherwise attributable to service.

4.  Hypertension did not manifest in service, or within one year of separation, and is not otherwise attributable to service.

4.  DJD of the cervical spine was not manifest during service and arthritis was not manifest within one year of separation of service.  A cervical spine disability is not attributable to service.

5.  Diabetes, coronary artery disease, and hypertension, are unrelated (causation or aggravation) to service connected disease or injury.

6. Right lower extremity pathology was not manifest during service and arthritis was not manifest within one year of separation.  Right lower extremity pathology is not attributable to service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. Coronary artery disease was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4.  DJD of the cervical spine was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

5.  Diabetes, coronary artery disease, hypertension, and DJD of the cervical spine are not proximately due to, the result of, or aggravated by service connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

6. Right lower extremity disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015).  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in April 2010.

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided because his service treatment records and service personnel records have been obtained and appear to be complete.  In addition, VA obtained any outstanding and relevant post service treatment records referable to his claims.

The Veteran has not undergone VA examinations in connection with his being decided.  The Veteran has not shown any indication that his current disabilities are related to service and, therefore, an examination is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2).  

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014). 

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases; including diabetes, coronary artery diseases, and hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Specific laws and VA regulations determine when a veteran may be presumed to have been exposed to herbicides, including Agent Orange, and when that presumed exposure may have caused specific diseases.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed to designated herbicide agents during such service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran who "served in the Republic of Vietnam," certain listed diseases, including diabetes mellitus, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  Service in the Republic of Vietnam includes service in the landmass of Vietnam or the inland waters of Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

The absence of service in Vietnam does not preclude a Veteran from alleging that he has diabetes mellitus that is related to designated herbicide exposure.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
Diabetes

The Veteran states he was exposed to gases, sprays, and other chemicals containing herbicides while serving in Germany and was exposed to items, including stoves, shipped from Vietnam and contaminated with herbicides.  See May 2017 Board hearing testimony.  The Veteran also contended that his overeating in service caused pre-onset diabetes, he associated his diabetes with symptoms of "fatigue and dehydration" in service, and he claims his doctor told him, upon diagnosis in the 1990s, that he had diabetes for a long time.  See April 2015 statement in support of claim.

The Veteran's service personnel records, DD-214, and statements regarding herbicide exposure reflect that there is no evidence that the Veteran set foot in the landmass of Vietnam.  A January 2017 Joint Services Records Research Center (JSRRC) Formal Finding regarding the Veteran's service indicates that the JSRRC could not verify herbicide exposure in Germany or other locations during the Veteran's military service.

The Veteran did not report any signs or symptoms and was not treated for diabetes in service.  The Veteran's November 1969 separation examination did not show diabetes.  The endocrine system was normal and urinalysis was negative for sugar.  The Veteran's November 1969 Report of Medical History did not note diabetes, trouble sleeping, or any reports of tiredness, fatigue, or dehydration.

VA treatment records show diabetes mellitus was first noted in October 2002, with a report of "diabetes for nine years."  A diagnosis around 1993 is consistent with the Veteran's May 2017 hearing testimony, in which he said he was diagnosed in the 1990s.

The Veteran has provided lay statements regarding exposure to herbicides and to items contaminated with herbicide.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006);  Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

As to the Veteran's contention that he was sprayed or otherwise exposed to gases or chemicals containing herbicides, the JSRRC reviewed VA records, service treatment records and service personnel files and gave the Veteran an opportunity to provide missing information to verify herbicide exposure.  However, based on the information the Veteran provided, the JSRRC could not corroborate exposure to Agent Orange.  See January 2017 JSRRC Formal Finding.  As a result, the JSRRC could not verify if the Veteran was exposed to herbicides in Germany.  

The Veteran contentions regarding exposure to herbicides cannot support a finding that he was directly exposed to herbicides.  The Veteran has not stated why he believed various gases, sprays, or chemicals contained herbicides.  He was not in a position, nor would he have had the expertise, to know what these items contained.  Therefore, the Veteran's lay statements do not establish that there was actual exposure to herbicides. 

As to the Veteran's contention regarding herbicide exposure from equipment or other items that had been in Vietnam, such a statement cannot alone support a finding that his diabetes was caused by herbicide exposure.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  The Veteran's contentions regarding herbicide tainted items are insufficient for the Board to find herbicide exposure presumptively or directly occurred.  While it may be conceivable that the Veteran handled items from Vietnam that may have been in contact with herbicides, this is not the same type of risk for which the presumption of herbicide exposure was created.  See, e.g., Haas v. Peake, 525 F.3d 1168, 1183 (Fed. Cir. 2008) (noting that the regulation was written as "to limit the presumptions of exposure and service connection to servicemembers who had served, for some period at least, on land [in Vietnam].").  The Veteran did not report and was not in a position to know the location of items prior to delivery to Germany or whether these items were contaminated with the designated herbicide agents.  More importantly, his statements do not establish that there was actual exposure to herbicide.  The Veteran's lay statements do not allege he actually saw nor had personal knowledge that the items he handled were in contact with herbicide agents, only that he believed exposure occurred.

The Veteran is competent to provide lay statements regarding overeating and the symptoms he described, as they describe lay observable events.  However, the 25 year gap between service and the first emergence of diabetes and the Veteran's statements on his Report of Medical History and his separation examination by a medical professional contradict the Veteran's reports of diabetic symptoms during service.  Therefore, the Veteran's statements are not credible or worthy of belief and therefore these statements are of low probative value.

The Board has also considered other theories.  Here, diabetes was not manifested during service or within one year of separation.  In addition, the Veteran did not have the characteristic manifestations sufficient to identify the disease entity.  Rather, at separation, the endocrine system was normal and urinalysis was negative for sugar.  In addition, there is no competent evidence of diabetes until many years post service.  

There is no acceptable evidence of record of diabetes during service or within one year of separation.  There is no accepted proof of exposure to herbicide and no proof that the remote onset of diabetes is otherwise related to service.  For the reasons expressed above, the preponderance of the evidence is against the claim of entitlement to service connection for diabetes.  

Coronary Artery Disease and Hypertension

In addition to direct service connection, secondary service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. 
§ 3.310(b).

The Veteran stated his coronary artery disease and hypertension were secondary to the diabetes.  See May 2017 Board hearing testimony.

The Veteran underwent a private coronary angiography in April 2002, which a medical professional noted as the start of the Veteran's cardiac issues with hypertension being first reported in follow-up private treatment records.  See, e.g. February 2003 VA treatment record ("His cardiac history dated back to April 2002 when he was admitted to Providence hospital with chest pain that led to a cardiac catheterization and PTCA with stent placement to one of his coronary arteries."); October 2002 private treatment record ("I believe he has poorly controlled hypertension.").  The Veteran has extensive treatment records for coronary artery disease and hypertension since 2002.  See October 2002-November 2016 VA treatment records.

The Veteran's diabetes, as discussed above, is not shown to be related to service in any way.  The Veteran's hypertension and coronary artery disease therefore cannot be secondary to a service-connected disability, as diabetes is not service-connected. 

The Board has also considered other theories of entitlement.  Neither hypertension nor coronary artery disease were manifested during service or within one year of service.  In addition, the Veteran did not have the characteristic manifestations sufficient to identify the disease entities.  At separation in November 1969, the Veteran had a normal examination, except for notation regarding a scar on the left side of his head.  The Veteran only listed issues on his Report of Medical History was ear, nose, or throat trouble and mumps.  There is no competent evidence of either hypertension or coronary artery disease until many years post service.  

At this time, there is no acceptable evidence of the above health issues during service.  There is no accepted proof that the remote onset of these health issues occurred in, or within one year of, service or are otherwise related to service.  For the reasons expressed above, the preponderance of the evidence is against the claims.  

DJD of the Cervical Spine

The Veteran contends that he hurt his back in basic training, including injury to the low back and head, and that he had to carry heavy backpacks in service which caused injury.  See May 2017 Hearing Testimony; April 2015 statement in support of claim.

The November 1969 separation examination noted head, neck, and "spine, other musculoskeletal," were normal, and the examiner did not report any back or neck injury, pain, or other related issues.  In the November 1969 Report of Medical History at separation, the Veteran did not note recurrent back pain, neck pain, or pain in other relevant areas.

The first finding of arthritis was an October 2002 radiology report for the cervical spine, which found:

[M]ild anterior osteophyte at the inferior end plate C4.  There is mild narrowing of the left C4-5 and C5-6 neuroforamina and moderate narrowing of the left C6-7 neuro-formamen.  There is mild narrowing of the right C3-4, C5-6 neuroforamina and mild to moderate narrowing in the right C4-5 and C6-7 neuroforamina caused by uncovertebral hypertrophy.

Impression was degenerative changes.  Notes from the around the same time note that the Veteran's DJD was "minimal" on X-rays.  See March 2003 VA treatment records.

The Veteran has made lay statements regarding an injury or pain in service.  He is competent to make a statement regarding an injury in service or pain in service, as they are lay observable.  However, his statements relating an injury or pain to his current DJD of the cervical spine are not credible.  Arthritis was not manifested during service or within one year of service.  At separation in November 1969, the Veteran had a normal examination, with no abnormalities reported with the exception of a scar on the left side of his head.  The Veteran only listed issues on his Report of Medical History were ear, nose, or throat trouble and mumps.  In addition, there is no competent evidence of DJD of the cervical spine until multiple decades after service and, upon diagnosis; the medical professional did not relate DJD to a distant traumatic injury. 

At this time, there is no acceptable evidence of DJD during service.  The Veteran did not have the characteristic manifestations sufficient to identify the disease entity during service or at separation.  There is no accepted proof that the arthritis occurred in, or, within one year of, service or is otherwise related to service.  For these reasons, the preponderance of the evidence is against the claims.  

Right Lower Extremity

The Veteran has appealed the denial of service connection for a right lower extremity disability.  Post service, the Veteran reported a hairline fracture of his right ankle in Germany in service.  A 2002 radiology report for right ankle noted "deformity of the distal third of the shaft of the tibia which appears related to an old trauma.  There are prominent degenerative changes noted in the tibial talar joint space with flattening of the talus again this is probably secondary to post-traumatic degenerative osteoarthritis."

However, there is no credible evidence that these remote findings are related to service.  The service records make no reference to distal right lower extremity impairment.  Although he has reported an in-service injury, the separation examination disclosed that the lower extremities were normal and the feet were normal.  In addition, he specifically denied a history of lameness, bone joint, and other deformity at separation.  We find the contemporaneous service records to be far more probative and credible than remote statements claiming an in-service injury.

The preponderance of the evidence reflects that there is a remote onset of disability and that such disability is unrelated to service.  More specifically, arthritis was not noted during service or within one year of separation and he did not have characteristic manifestations sufficient to identify the disease process.  Further, since the service records make no reference to distal lower extremity impairment, the separation examination was normal and he denied pertinent defects, the concept of continuity fails.  The lay evidence regarding onset and continuity is not credible.


ORDER

Service connection for diabetes mellitus, type II is denied.

Service connection for coronary artery disease is denied.

Service connection for hypertension is denied.

Service connection for degenerative joint disease of the cervical spine is denied.

Service connection for right distal tibia and talus with degenerative osteoarthritis is denied.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


